UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4009
ROBERT EUGENE MCCOLLUM,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                           (CR-97-17)

                      Submitted: May 19, 2003

                       Decided: June 2, 2003

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Lance M. Hale, LANCE M. HALE & ASSOCIATES, Roanoke, Vir-
ginia, for Appellant. John Brownlee, United States Attorney, Anthony
P. Giorno, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. MCCOLLUM
                              OPINION

PER CURIAM:

   Robert McCollum appeals from the judgment of the district court
revoking his supervised release term and imposing a sentence of eigh-
teen months, to be followed by forty-two months on supervised
release. Based on evidence presented at a hearing on a petition to
revoke McCollum’s supervised release, the district court found that
McCollum had possessed marijuana, a controlled substance. Posses-
sion of a controlled substance constitutes a Grade A supervised
release violation. On appeal, McCollum contends that the evidence
did not establish that he possessed the marijuana. We affirm.

   At the revocation proceeding, a detective testified that a search
warrant for McCollum’s apartment was executed on November 15,
2002. Officers found a gallon-sized food storage bag under a pillow
on the only bed in the apartment. The bag contained approximately
eleven ounces of marijuana, an amount typically kept not for personal
use, but for redistribution. Also in the bedroom were numerous plastic
sandwich bags. McCollum was the only resident of the apartment,
which had its own entrance.

   On appeal, McCollum states that, while on supervised release, he
never tested positive for a controlled substance. Further, he directs our
attention to testimony that his uncle, who lived upstairs from McCol-
lum’s apartment, told officers conducting the search that he had some
unidentified property stored in McCollum’s apartment. The district
court had this evidence before it and concluded that the preponder-
ance of the evidence supported a finding that the marijuana belonged
to McCollum.

   This court reviews a district court’s decision to revoke a supervised
release term for abuse of discretion. United States v. Copley, 978 F.2d
829, 831 (4th Cir. 1992). The district court need only find a violation
of a condition of release by a preponderance of the evidence. 18
U.S.C. § 3583(e)(3) (2000). Revocation of supervised release is man-
datory if the defendant possesses a controlled substance. 18 U.S.C.
§ 3583(g) (2000). Here, because the weight of the evidence was more
than sufficient to establish by a preponderance of the evidence that
                     UNITED STATES v. MCCOLLUM                       3
McCollum possessed the bag of marijuana, we find no abuse of dis-
cretion in the revocation of supervised release.

   We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not significantly aid the deci-
sional process.

                                                          AFFIRMED